Bissell, J.
Two questions have been raised and discussed upon this writ of error.
1. Are the lands, upon which the tax was laid, within the limits of the school district imposing the tax? And if so,
2. Was the tax lawfully imposed, the plaintiff being an inhabitant of North-Haven, and never having resided within the district ?
1. Are the lands within the limits of the district ?
It is admitted, that they were so until the year 1800; and whether, during that year, they were annexed to the Western district in North-Haven, depends upon the effect which is to be given to certain votes, passed by the school societies of North-Haven and East-Haven.
By these votes, Stephen Heminway, Philemon Harrison, and the rest of the inhabitants, living North of the highway, leading from said Harrison’s to the little bridge, so called, had liberty to join themselves to, and make a part of, the adjoining district in North-Haven. Do these votes import nothing more than a mere personal privilege, to the inhabitants specified; or do they imply an annexation of the lands, lying North of the highway in question ? Or, in other words, did the framers of *484these votes contemplate a mere temporary arrangement, to be confined, in its operation, to the inhabitants then in being; or did they contemplate a permanent and territorial annexation ? It is admitted, and indeed claimed, in behalf of the plaintiff in error, that school districts are, and ever have been, corporations with territorial limits. Now, in connection with this fact, it should be borne in mind, that in the year 1799, an act was passed, by the legislature, authorizing and empowering two or more adjoining societies, whenever it might be necessary and convenient, to form a district out of said societies, by vote ; and the same, by a like vote, to alter or dissolve. Stat. 582. tit. 141. c. 1. s. 2. (ed. 1808.)
Now, to attempt to form a district, and yet to give to that district no territorial limits, would be most manifestly absurd. And it would be as absurd to attempt to alter a district, without altering the territory of that district, as it would be to attempt to form a new district without any territory whatever. Both were equally removed from the contemplation of the legislature. Now, it was in furtherance of this act, and in conformity to its provisions, that the votes now under consideration were passed. And can any other inference be drawn, than that these societies intended a proper and legitimate exercise of their powers, under this act ?
Again ; if we look at the language of these votes, and at the obvious import of the terms employed, the same conclusion follows.
The first is the vote of the East-Haven school society; and it is in these terms : That the inhabitants living North of said highway, have liberty to join with, and make a part of the next adjoining district. The vote of North Haven society gives to these inhabitants liberty to join themselves to said district. The term district, as has already been remarked, is a territorial term. And when the inhabitants, occupying a particular territory, are joined to, and make a part of, a school district, is not the territory which they occupy, of course, annexed to that district ? Can a man be said to belong to one district, while the house that he occupies, and the land that is under his feet, belongs to another district? Or, in other words, can he be a non-resident in the district to which he belongs, and of which he makes a part ? The confusion and the in *485justice which would result from such a principle, are too obvious to require elucidation. . .
It is surely not necessary that the term territory should be expressly used, in order to its annexation. The general law incorporating boroughs, merely provides, that the inhabitants living within certain limits, shall be incorporated. Stat. 95. tit. 11. c. 1. Nothing is said of the territory. And so also of cities. Stat. 108. tit. 15. c. 1. And was it ever doubted, that these terms are strictly territorial ?
But it is urged, that although it was the intention of these societies, that the territory in question should be annexed to the North-Haven district; yet their votes are wholly inoperative to produce this effect, as they give no boundaries, and assign no local limits. This is the only fact of the case, in regard to which we have entertained any doubt; and we think, upon reflection, that this difficulty is not insuperable.
This objection, it should be remarked, proceeds not upon the ground that the territory is not mentioned, but that it is not sufficiently defined. Suppose, then, the vote had been, that all the territory, (with the inhabitants thereon,) lying North of the highway from Harrison's house to the little bridge, should be set off, and annexed to the North-Haven district; can we say, that such a vote would be void, on the ground that no certain limits were given ? The length, course and termini of the highway are given. It is also found, that the North-Haven district adjoins this territory on the North. Now, would not right lines drawn from this terminus of the highway, to the North-Haven district, sufficiently designate the territory annexed ? And would not such be the fair import of the vote?
On these grounds, then, we have come to the conclusion, that the land in question is not within the limits of the district imposing the tax ; and, of course, that the imposition of the tax was illegal.
This conclusion renders it unnecessary to determine the other question presented upon this record. As, however, it is one of great practical importance, and has been very fully and ably discussed, we think we ought not to refrain from expressing our opinion upon the point; and the more so, as it is one, upon which we entertain no doubt. ,
The question is this : are the lands of a non-resident proprietor subject to taxation in the school district where they lie ? *486And the determination of this question depends on a sound construction of our own statute.
It is admitted, that previous to the revision of 1821, a distinction was made between personal property and real estate, in reference to the place where they were respectively to be taxed ; personal property, wherever it might be, being subject to taxation in the town where the owner lived ; while land was taxable in the town where it lay. Stat. 562, 3. 380. 571. 633. (ed. 1808.)
It is also admitted, that this rule extended to the minor in-corporations ; and that it embraced school districts, as well as others. Allen v. Gleason, 4 Day 376. The question then arises, whether this distinction is done away, by the revision of 1821 ? And whether the law is now so that real estate is liable to be taxed only in the town where the owner lives ?
It may here be remarked, that the mode of taxation recognised by the statutes already alluded to, had been in operation for more than a century ;-and it may well be asked, what motive could have influenced the legislature to introduce this entire innovation into the system? Was it demanded by any principle of justice, or by any considerations of expediency ? The object and spirit of the law, would, obviously, seem to require, that the property of all persons, whether residents of the corporation or not, should bear its due proportion of the bur thens imposed for the common benefit of the corporation. This most just and salutary principle is effectually contravened, by the doctrine now contended for. And the inconveniences of the system are no less glaring than its injustice. It would, to say the least, be very inconvenient for a board of assessors living in Stonington, to put a valuation upon a farm of land lying in Barkhamsted. Did the legislature intend any such thing ?
But it is said, the construction contended for, is imperiously demanded, by the language of the statute. It requires that the inhabitants of the respective towns, shall furnish to the assessors correct lists of all their property liable to be assessed and valued. And this provision of the statute, it is said, embraces property of all descriptions and wherever situated. Does not the argument prove too much ? A man owns lands in a neighbouring state, which, by the laws of that state, are liable to be assessed and valued. Are these lands to be embraced in *487his assessment list ? It will hardly be pretended. And yet the literal language of the statute is broad enough to cover such a case.
Did the framers of the law. it may be asked, intend any thing more than that the assessors should be furnished with correct lists of all property liable by them to be assessed and valued ?
But whatever doubts we might entertain, were this a statute of recent enactment, and were a construction now, for the first time, to be put upon it; yet, under existing circumstances, we do not feel called upon to enter into a very critical analysis of its phraseology. It has received a practical construction, which we are not disposed, and which, indeed, we do not feel at liberty to overturn. The statute has been in existence for fifteen years ; and it is believed, that the practice under it, throughout the state, has been uniform. It is believed to have been well understood, not only by the profession, but by the community generally, that lands, now, as formerly, are to be taxed in the town where they are situated; and that the construction claimed, is now put forward for the first time. We feel bound to adhere to the practical construction, which has been given to.this statute ; and we do so the more readily, as we believe that construction to be in entire consonance with the great principles of justice and equity ; and that to break in upon it, would be productive of extensive mischief, and of mischief only.
But upon the other ground taken in the case, we would advise, that the judgment of the county court be affirmed.
In this opinion the other Judges concurred.
Judgment to be affirmed.